Lacy, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancery court of *770the city of Richmond, rendered on the 6th of July, 1892. The case is as follows: The appellees, the judgment creditors of John Enders Robinson, one of the appellants, filed their bill in the chancery court of the city of Richmond to subject the interest of John Enders Robinson in the real estate of his cousin, Anthony Robinson, who died November 14, 1889, and the suit was instituted the next day, November 15, 1889, and the bill filed November 21, 1889, to enforce judgment recovered and duly docketed in 1881. After the bill was filed, and therefore long after the judgment had been rendered, the judgment debtor put on record a deed conveying all his interest in this real estate to a trustee for the benefit of his wife, in consideration of the relinquishment of her contingent right of, dower. It conveys “all and singular the rights, title, and interest and estate of him, the said John Enders Robinson, which he may now have or hereafter acquire, or be adjudged to be entitled to, in the estate of the said Anthony Robinson, whether acquired by inheritance or devise;” intending to convey this real estate to this trustee for his wife, whether acquired as the heir of Anthony Robinson or under the will of his father, John A. Robinson, deceased, whereas the judgment, under section 3567 of the Code, became a lien on all the real estate of or to which such person is or becomes possessed or entitled at or after the date of the j udgment; the question in this case not being what estate or degree of estate of John Enders Robinson ivas possessed, if so entitled to ; the deed conveying it, whatever it was or might be held to be in degree or character, and the judgments fixing a lien on it from the time they were perfected, whatever its character. But the question is as to the priority of these liens. The judgments were recovered and docketed, and the suit brought to enforce their lien upon the real estate, before the deed in question was recorded. The chancery court held that the judgment had priority, and *771that is the only question decided by the said court, which, without passing on any other question as to the priorities of the judgments, the dower rights of Mrs. Robinson, etc., referred the matters herein'not decided to a commissioner for inquiry and report, whereupon the appellants, Robinson and wife and her trustee, appealed. There can be no doubt of the correctness of this decision. The deed was not recorded for 20 months after it was executed and acknowledged, as provided for by section 2167 of the Code; and by section 2165 of the Code it was void as to creditors until recorded. The question as to dona fides of the deed, its consideration, valid or invalid, has not been decided by the court. The deed has not been annulled as between the parties. The right question decided is that the deed was void as to creditors until it was duly recorded. As to this there can be no serious doubt. Conceding everything the wife ■claims, as was done in Strayer v. Long, 86 Va. 562, 10 S. E. Rep. 574, the agreement and its execution, the failure to record the deed for 20 months after its execution and acknowledgment, and after the rights of creditors had attached, is fatal to her claim, although her case was proved by legal evidence, which is denied in this case. The decree •of the chancery court of Richmond must be affirmed.